Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1-20 are allowed.
The closest prior art, YI et al. (US Pub. 2014/0068159), discloses “a plurality of memory planes, each memory plane of the plurality of memory planes including a plurality of memory cells; a plurality of power circuits, each power circuit of the plurality of power circuits associated with a respective one of the plurality of memory planes, each power circuit of the plurality of power circuits configured to provide voltages to a respective memory plane of the plurality of memory planes”. 
However, the prior art differs from the present invention because the prior art fails to disclose “a controller configured to concurrently perform memory access operations on each memory plane of the plurality of memory planes for a corresponding memory command and address pair, wherein the controller comprises a power control circuit configured to serially configure the plurality of power circuits to concurrently perform the memory access operations”.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 identifies the distinct features “a plurality of memory planes, each memory plane of the plurality of memory planes including a plurality of memory cells; a plurality of power circuits, each power circuit of the plurality of power circuits associated with a respective one of the plurality of memory planes, each power circuit of the plurality of power circuits configured to provide voltages to a respective memory plane of the plurality of memory planes; and a controller coupled to the plurality of power circuits, the controller configured to configure the plurality of power circuits for concurrent memory access operations, the controller further configured to concurrently access the plurality of memory planes after configuring each of the plurality of power circuits during the concurrent memory access operations.", which are not taught or suggested by the prior art of records. 
Independent Claim 5 identifies the distinct features “a memory array comprising a plurality of memory planes, wherein each of the plurality of memory planes comprises a plurality of memory cells; a plurality of power circuits; and a controller configured to concurrently perform memory access operations on each memory plane of the plurality of memory planes for a corresponding memory command and address pair, wherein the controller comprises a power control circuit configured to serially configure the plurality of power circuits to concurrently perform the memory access operations.", which are not taught or suggested by the prior art of records. 
Independent Claim 13 identifies the distinct features “a memory array comprising a plurality of memory planes; and control logic, operatively coupled with the memory array, wherein the control logic is to perform operations comprising: receiving a plurality of memory access commands, wherein each memory access command is associated with a different respective memory plane of the plurality of memory planes; responsive to receiving the plurality of memory access commands, configuring, for concurrent memory access operations, a plurality of power circuits corresponding to the plurality of memory planes; and performing, in parallel, the concurrent memory access operations on the plurality of memory planes based on the configured plurality of power circuits.", which are not taught or suggested by the prior art of records. 
Claims 1-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135